DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for failing to adhere to the requirements of the sequence rules, see Figures 2 and 3A-3C of the instant published disclosure, USPgPub 2021/0108181.  Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings.  Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule.  See 37 CFR § 1.821 (a)-(d) and MPEP § 2422.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 8 is drawn to an immunogenic composition comprising the composition of claim 1. Instant claim 1 requires:

A composition comprising a Rift Valley Fever Virus (RVFV) comprising: 
an L segment having at least 90% identity to the nucleic acid sequence of SEQ ID NO:1, 
(ii) an M segment having at least 90% identity to the nucleic acid sequence of SEQ ID NO:4, and 
(iii) an S segment having at least 90% identity to the nucleic acid sequence of SEQ ID NO:3.

Paragraph [0012] of the instant published disclosure, USPgPub 2021/0108181, describes  Rift Valley Fever Virus (RVFV) prototype, rMP12-GM50, as comprising SEQ ID NOs: 1-3 and its immunogenicity. Since the composition of instant claim 8 is indistinguishable from instant claim 1, claim 8 fails to further the subject matter of instant claim 1 since the composition of claim 1 is also inherently immunogenic and is required to be immunogenic as evidenced by instant claim 10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof since the RVFV compositions administered in instant claims 1 and 8 are indistinguishable, as discussed above. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ly et al. (PLoS ONE. 2017; 12 (9): e0185194), and the corresponding sequence alignments with GenEmbl db access no MF593928, MF593930, and MF593929 by Ly et al. 2017 to the instant SEQ ID NOs: 1, 3, and 4, respectively.
Ly et al. anticipate a composition, rMP12-GM50, comprising a Rift Valley Fever Virus (RVFV) comprising: 
an L segment having at least 100% identity to the nucleic acid sequence of SEQ ID NO:1, as required by instant claims 1, 2, and 5;
(ii) an M segment having at least 98% identity to the nucleic acid sequence of SEQ ID NO:4, as required by instant claims 1 and 3; and 
(iii) an S segment having at least 100% identity to the nucleic acid sequence of SEQ ID NO:3, as required by instant claims 1, 4, and 7.
See the sequence alignments with GenEmbl db access no MF593928, MF593930, and MF593929 by Ly et al. 2017 to the instant SEQ ID NOs: 1, 3, and 4, respectively. Since the immunogenic composition of instant claim 8 is indistinguishable from the composition of instant claim 1, the RVFV composition of Ly et al. also anticipates claim 8. Under “Media, cells, and viruses” on page 3, Ly et al. teach host cells used to amplify and recover rMP12-GM50, anticipating instant claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. as applied to claims 1-5 and 7-9 above, and further in view of Lihoradova et al. (Journal of Virology. 2012; 86 (14): 7650-7661).
See the teachings of Ly et al. above. Ly et al. do not teach producing an immune response in a mammal that is protective comprising injecting the attenuated RVF viral variant to a mammal, as required by instant claims 10, 12, 14, and 15e.
Lihoradova et al. teach subcutaneously administering an attenuated RVF viral variant to  mice to produce an immune response and protects against wild-type Phenuiviridae Phlebovirus RVFV challenge, see the abstract; introduction; “Immunization and virus challenge” on page 7651; and “Efficacy and immunogenicity of rMP12-mPKRN167” beginning on page 7653.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered the attenuated RVF viral variant of Ly et al. to a mammal to induce an immune response against RVFV, reduce wild-type reassortment that would produce a virulent phenotype, and reduce mosquito infections in low titer viremic vaccinated mammals, see the abstract, “Media, cells, and viruses” on page 3, and the paragraph bridging pages 15-16 of Ly et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for administering the attenuated RVF viral variant of Ly et al. to a mammal to induce an immune response against RVFV since the attenuated RVF viral variants of Ly et al. and Lihoradova et al. are both MP-12 derivatives, see “Media, cells, and viruses” on page 3 of Ly et al. and the end of the first paragraph of the first column on page 7651 and “Media, cells, and viruses” of Lihoradova et al.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. and Lihoradova et al. as applied to claims 1-5, 7-10, 12, 14, and 15 above, and further in view of Kortekaas et al. (WO 2014/189372).
See the teachings of Ly et al. and Lihoradova et al. Lihoradova et al. teach 
subcutaneous administration of attenuated RVF viral, see the abstract; introduction; “Immunization and virus challenge” on page 7651; and “Efficacy and immunogenicity of rMP12-mPKRN167” beginning on page 7653. However, neither reference teaches intramuscular injection, as required by instant claim 13.
	Kortekaas et al. teach intramuscular administration of RVFV vaccine to lambs, see the last paragraph on page 37.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered the attenuated RVF viral variant of Ly et al. and Lihoradova et al. intramuscularly to a mammal to induce an immune response against RVFV since Kortekaas et al. teach lambs intramuscularly administered the RVFV vaccine exhibited substantial and systemic neutralizing immune responses compared with lambs administered the RVFV vaccine subcutaneously.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. and Lihoradova et al. as applied to claims 1-5, 7-10, 12, 14, and 15 above, and further in view of Pittman et al. (Vaccine. 2016; 34: 523-530).
See the teachings of Ly et al. and Lihoradova et al. Lihoradova et al. teach 
subcutaneous administration of attenuated RVF viral, see the abstract; introduction; “Immunization and virus challenge” on page 7651; and “Efficacy and immunogenicity of rMP12-mPKRN167” beginning on page 7653. However, neither reference teaches intramuscular injection, as required by instant claim 13, or inducing an immune response in a human, as required by instant claim 11.
	Pittman et al. teach intramuscular vaccination of humans with an RVF MP-12 vaccine, see section 2.2. Subjects that received the vaccine demonstrated that the RVF MP-12 vaccine was immunogenic, see sections 2.4, 3.2, Figures 1-2, and Table 2.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered the attenuated RVF viral variant of Ly et al. and Lihoradova et al. intramuscularly to a human, as taught by Pittman et al. to induce an immune response against RVFV, see the abstract and introduction of Pittman et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for administering the attenuated RVF viral variant of Ly et al. and Lihoradova et al. intramuscularly to a human, as taught by Pittman et al., to induce an immune response against RVFV since the attenuated RVF viral variants of Ly et al., Lihoradova et al., and Pttman et al. are MP-12 derivatives, see “Media, cells, and viruses” on page 3 of Ly et al., the end of the first paragraph of the first column on page 7651 and “Media, cells, and viruses” of Lihoradova et al., and section 2.1 of Pittman et al.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. as applied to claims 1-5 and 7-9 above, and further in view of Kalveram et al. (JoVE (Journal of Visualized Experiments) 57 (2011): e3400) and Cheng et al. (JoVE (Journal of Visualized Experiments) 78 (2013): e50662).
Kalveram et al. teach producing RVFV by a reverse-genetics system by culturing host cells expressing the T7 RNA polymerase with a cDNA of full-length RVFV L segment, a cDNA of full-length RVFV M segment or RVFV M segment lacking 78kD/NSm ORF, a cDNA of full-length RVFV S segment, a cDNA of RVFV N open reading frame (ORF), a cDNA of RVFV M ORF, and a cDNA of RVFV L ORF, and isolating the RVFV produced after culture, see section “1” under “Protocol” and Figures 2 and 3.
While Kalveram et al. teach subsequently culturing the recovered RVFV in Vero cells, see section “2. Amplification of P0 virus”, Kalveram et al. do not teach culturing RVFV in non-rodent cells or expressing the cDNA genome segments upstream of a mouse RNA polymerase I terminator and controlling the cDNA ORF components by a chicken β-actin promoter, as required in instant claims 16-18.
Cheng et al. teach using a reverse-genetics system to generate a viral vaccine through culturing in Vero cells.  A human polymerase I promoter and murine terminator sequences direct expressing of cDNA viral genome segments, see Figure 2, as required by instant claim 17 and viral cDNA ORF components are under the control of a chicken β-actin promoter, see Figure 2, as required by instant claim 18.    
One of ordinary skill in the art prior to the effective filing date would have been motivated to have used the promoter/ terminator components of Cheng et al. to direct expression of RVFV of Kalveram et al. and Ly et al. in Vero cells because the Vero cells of Cheng et al. are FDA-approved for human vaccine development and production. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for using the promoter/ terminator components of Cheng et al. to direct expression of RVFV of Kalveram et al. and Ly et al. in the FDA-approved Vero cells of Cheng et al. because Kalveram et al. teach subsequently culturing the recovered RVFV in Vero cells, see section “2. Amplification of P0 virus”.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an M segment having 100% sequence identity to instant SEQ ID NO: 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648